DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 35-67 are currently being examined.  Claims1-34 were canceled in a preliminary amendment.

Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig. 3 does not show Reference Numeral 30.  Fig. 13 shows Reference Numeral “132”; however, it appears from the Specification that this should be Reference Numeral “130” and not “132”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
  
Claims 36, 47, and 58 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for pre-AIA , the applicant) regards as the invention.
Dependent Claims 36, 47, and 58 each contain a limitation that reads “wherein the input area includes two processing stations, one on either side of the programmable motion device.”.  The limitations are unclear with respect to the Drawings.  They are unclear because the drawing does not show two processing stations, one on either side of the programmable motion device.   Based on the foregoing, the aforementioned claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 35, 37-41, 44-46, 48-53, 56, 57, 59-64, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 23, 24, and 26-31 of U.S. Patent No. 10,906,740.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '740 patent discloses the following with respect to the Applicant’s claims:
35.  A processing system for processing objects using a programmable motion device, said processing system comprising:	(See Claim 24)
a perception unit for perceiving identifying indicia representative of an identity of a plurality of objects;	(See Claim 24)
a routing conveyance system for directing the plurality of objects toward an input area from at least one input conveyance system,	(See Claim 24)
the input area including an input station accessible by the programmable motion device; (See Claim 24)
a plurality of processing bins provided in a plurality of semicircular rows that curve toward the input station,	(See Claim 24)
the plurality of semicircular rows of processing bins increasing in radial elevation as a respective distance of each row increases from a stationary base of the programmable motion device; and	(See Claim 24)
an acquisition system for acquiring an object from the plurality of objects at the input station using an end effector of the programmable motion device,	(See Claim 24)
the programmable motion device being located between the input station and the plurality of semicircular rows of processing bins and controllable to move the acquired object from the input station toward an identified processing bin,	(See Claim 24)
said identified processing bin being associated with the identifying indicia and said identified processing bin being provided as one of the plurality of processing bins.  (See Claim 24)
37.  The processing system as claimed in claim 35, wherein the stationary base of the programmable motion device is positioned on a floor below the input area.  	(See Claim 27)
38.  The processing system as claimed in claim 35, wherein the stationary base of the programmable motion device is suspended from above with respect to the input area.  (See Claim 28)
39.  The processing system as claimed in claim 35, wherein said processing system is provided with a plurality of processing systems, each of which is in communication with the at least one input conveyance system.  	(See Claim 29)
40.  The processing system as claimed in claim 35, wherein the plurality of semicircular rows of processing bins are each at different elevations.  	(See Claim 26)
41.  The processing system-as claimed in claim 35, wherein the plurality of processing bins are tilted towards the programmable motion device.  	(See Claim 30)
44.  The processing system as claimed in claim 35, wherein each processing bin includes at least one associated indicator light.  	(See Claim 23)
45.  The processing system as claimed in claim 35, wherein the plurality of semicircular rows of processing bins are arranged between the input conveyance system and an output conveyance system.	(See Claim 31)
46.  A processing system for processing objects using a programmable motion device, said processing system comprising:	(See Claim 24)
a perception unit for perceiving identifying indicia representative of at least one object; (See Claim 24)
a routing conveyance system for directing the at least one object toward an input area including an input station accessible by the programmable motion device;	(See Claim 24)
a plurality of processing bins provided in a plurality of semicircular rows that curve toward the input station,	(See Claim 24)
the plurality of semicircular rows of processing bins increasing in radial distance from a stationary base of the programmable motion device; and	(See Claim 24)
an acquisition system for acquiring an object from the plurality of objects at the input station using an end effector of the programmable motion device, the programmable motion device being located between the input station and the plurality of semicircular rows of processing bins and controllable to move the acquired object from the input station toward an identified processing bin,	(See Claim 24)
said identified processing bin being associated with the identifying indicia and said identified processing bin being provided as one of the plurality of processing bins.  (See Claim 24)
48.  The processing system as claimed in claim 46, wherein the stationary base of the programmable motion device is positioned on a floor below the input area.  	(See Claim 27)
49.  The processing system as claimed in claim 46, wherein the stationary base of the programmable motion device is suspended from above with respect to the input area.  (See Claim 28)
50.  The processing system as claimed in claim 46, wherein said processing system is provided with a plurality of processing systems, each of which is in communication with the at least one input conveyance system.  	(See Claim 29)
51.  The processing system as claimed in claim 46, wherein the plurality of semicircular rows of processing bins are each at different elevations.  	(See Claim 26)
52.  The processing system-as claimed in claim 46, wherein the plurality of processing bins are tilted towards the programmable motion device.  	(See Claim 30)
53.  The processing system as claimed in claim 46, wherein each processing bin includes at least one associated indicator light.  	(See Claim 23)
56.  The processing system as claimed in claim 46, wherein the plurality of semicircular rows of processing bins are arranged between the input station and an output conveyor. (See Claim 31)
57.  A processing system for processing objects using a programmable motion device, said processing system comprising:	(See Claim 24)
a perception unit for perceiving identifying indicia representative of at least one object; (See Claim 24)
a routing conveyance system for directing the at least one object toward an input area including an input station accessible by the programmable motion device;	(See Claim 24)
a plurality of processing bins provided in a plurality of semicircular rows that curve toward the input station,	(See Claim 24)
the plurality of semicircular rows of processing bins increasing in radial elevation as a respective distance of each row increases from a stationary base of the programmable motion device; and	(See Claims 24 and 26)
an acquisition system for acquiring an object from the plurality of objects at the input station using an end effector of the programmable motion device,	(See Claim 24)
the programmable motion device being located between the input station and the plurality of semicircular rows of processing bins and controllable to move the acquired object from the input station toward an identified processing bin,	(See Claim 24)
said identified processing bin being associated with the identifying indicia and said identified processing bin being provided as one of the plurality of processing bins.  (See Claim 24)
59.  The processing system as claimed in claim 57, wherein the stationary base of the programmable motion device is positioned on a floor below the input area.  	(See Claim 27)
60.  The processing system as claimed in claim 57, wherein the stationary base of the programmable motion device is suspended from above with respect to the input area.  	(See Claim 28)
61.  The processing system as claimed in claim 57, wherein said processing system is provided with a plurality of processing systems, each of which is in communication with an input conveyance system.  	(See Claim 29)
62.  The processing system as claimed in claim 57, wherein the plurality of semicircular rows of processing bins are each at different elevations.  	(See Claim 26)
63.  The processing system-as claimed in claim 57, wherein the plurality of processing bins are tilted towards the programmable motion device.  	(See Claim 30)
64.  The processing system as claimed in claim 57, wherein each processing bin includes at least one associated indicator light.  	(See Claim 23)
67.  The processing system as claimed in claim 57, wherein the plurality of semicircular rows of processing bins are arranged between the input station and an output conveyor. (See Claim 31)
Claims 36, 42, 43, 47, 54, 55, 58 ,65, and 66 are rejected as being dependent upon a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        December 6, 2022